Citation Nr: 0336226	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether an August 1978 rating decision that denied service 
connection for a nervous condition was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO.

Besides the issue listed above, the issue of whether an 
evaluation higher than 10 percent for service-connected post-
traumatic stress disorder (PTSD) was warranted from September 
10, 1993, was developed for appellate review following a May 
1994 rating decision.  The issue of entitlement to an 
increased rating for a skin disability in excess of 30 
percent was also developed for appellate review following a 
November 1995 rating decision.  In October 1996, the RO 
granted a 100 percent rating for PTSD from September 10, 
1993.  In a written statement received in November 1996, the 
veteran stated that he was withdrawing his pending PTSD 
claim.  In a written statement received in August 1998, the 
veteran stated that he was satisfied with the rating assigned 
for service-connected skin disability, thereby expressing his 
desire to withdraw the claim.  Consequently, the Board finds 
that these issues have been withdrawn and are no longer 
before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 
(2003).

Additionally, the issue of an effective date earlier than 
September 10, 1993 for the assignment of a 100 percent rating 
for PTSD was also developed for appellate review following an 
April 1998 rating decision.  In a written statement received 
in February 2001, the veteran stated that he was withdrawing 
his claim for an earlier effective date for PTSD.  Therefore, 
the Board finds that the issue has been withdrawn and is no 
longer before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 
(2003).


FINDINGS OF FACT

1.  The veteran's allegations of error in an August 1978 
rating decision amount to no more than a disagreement with 
how the RO weighed or evaluated the evidence.

2.  The veteran has not provided reasons as to why one would 
be compelled to reach the conclusion, to which reasonable 
minds could not differ, that but for an alleged error, the 
result of the RO's August 1978 rating decision would have 
been manifestly different.


CONCLUSION OF LAW

The claim of CUE in an August 1978 RO decision that denied 
service connection for a nervous condition is legally 
insufficient.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2003).  CUE requires a finding that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.  Also, in a valid CUE claim, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Fugo, 6 Vet. App. at 44 (valid CUE claim requires some degree 
of specificity as to what the alleged error is).

The veteran and his representative have argued that the RO, 
in its August 1978 decision, committed CUE because the 
evidence overwhelmingly supported a grant of service 
connection for a nervous condition.  The veteran maintains 
that the RO did not afford the August 1978 letter from Dr. 
E.O. sufficient evidentiary weight, especially because Dr. 
E.O. indicated that the veteran had been taking medication 
for a nervous condition for the previous nine years, and was 
unable to work.

The Board notes that, service medical records showing 
treatment for complaints of emotional problems and an 
assessment of an emotionally unstable personality disorder 
were before the RO in August 1978.  These facts alone do not 
mandate a conclusion that the prior denial was clearly and 
unmistakably erroneous.  Significantly, there is no 
indication in the record that the veteran had a psychosis 
within a year after service and that the RO therefore failed 
to address the question of presumptive service connection.  
Additionally, although the veteran was seen for complaints of 
emotional problems while he was still on active duty, there 
is no indication in the record that the RO failed to consider 
this information when it denied service connection.  In 
short, the veteran's allegations are merely that the RO 
should have weighed the evidence differently, or should have 
done more to assist the veteran with his claim.  These 
arguments do not suffice.  

The Board finds that none of the veteran's alleged errors is 
the kind of error that would be CUE on its face.  Fugo, 
6 Vet. App. at 44.  There is no indication in the record that 
the correct facts were not before the RO.  Although the RO 
may not have specifically addressed each piece of evidence in 
its August 1978 decision, failure to specify the evidence 
does not demonstrate a failure to consider it.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996) (it was not until 1990 that an 
RO was required to include in its decision a summary of the 
evidence considered).  

While the veteran has referred to laws that were allegedly 
violated by the RO, i.e., failure to review the complete 
record, and failure to apply properly the laws with respect 
to resolving reasonable doubt in the veteran's favor, no 
assertion has been made with any degree of specificity as to 
how a different application of the laws and regulations cited 
by the veteran would have dictated a "manifestly different" 
result.  Fugo, 6 Vet. App. at 44.  Rather, the effect of the 
veteran's contentions is that he is merely asserting 
disagreement with how the RO weighed or evaluated the facts 
before it in August 1978.  This allegation is inadequate to 
raise a valid CUE claim.  Id.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied.  This is so 
because the veteran has not provided reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that but for an alleged 
error, the result of the RO's August 1978 decision would have 
been manifestly different.  It is not enough that the veteran 
argues that the RO should have reached a different 
conclusion.  In order to raise a valid claim of CUE, he needs 
to provide specific reasons as to why any alleged error was 
outcome-determinative.  See Bustos, 179 F.3d at 1381.  That 
has not been done.  For these reasons, the Board finds that 
the veteran has not made a valid CUE claim.


ORDER

The claim of CUE in an August 1978 rating decision is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



